Citation Nr: 1503869	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-25 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 2001 to March 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO) (i.e., the Agency of Original Jurisdiction, or AOJ), which notified the Veteran that as of March 17, 2011 all of his VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) had been exhausted and he was not entitled to any more educational benefits.  He appeals for additional educational benefits beyond March 17, 2011.  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

In a February 2013 decision, the Board denied the Veteran's appeal seeking additional VA educational assistance benefits under Chapter 33.  He appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a Joint Motion for Remand by the parties (i.e., the Veteran and the legal representative of the VA, the Office of the General Counsel), vacating the Board's decision and remanding the matter to the Board for action consistent with the terms of the Joint Motion.  In July 2014 and October 2014, the Board remanded the case to the RO for additional evidence.  The case was thereafter returned to the Board for its further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case to the AOJ in July 2014 and October 2014 for an audit of the Veteran's account regarding the VA education assistance benefits he received under both Chapter 30 and Chapter 33, to determine how the usage of his benefits was calculated and whether the calculations were accurate.  In July 2014 and November 2014, the AOJ issued the Veteran a supplemental statement of the case (SSOC) containing the requested audits (characterized as entitlement calculation worksheets), which showed the precise months and days of usage of his education entitlement for each school term, both before and after his irrevocable election to transfer his remaining entitlement to education assistance benefits under Chapter 30 to Chapter 33 benefits in August 2009.    

In November 2014, the AOJ received from the Veteran, through his U.S. Senator, an accounting (in chart form) of his educational entitlement usage for each school semester, according to what VA calculated his entitlement to be compared to what he figured his entitlement to be.  His accounting was annotated by notes in which he explained how he believed VA had erred in calculating his exact entitlement and concluded that he was entitled to 4 months and 14 days of education benefits after his Spring 2011 semester had ended (when his education benefits were terminated).  The Veteran's contentions were not considered by the AOJ in the SSOC.  

In previous remands the Board referred for AOJ consideration what was deemed to be an issue newly raised by the Veteran (in a June 2014 letter to the Board).  He alleged that VA had erred in calculating Chapter 33 educational assistance monetary benefits, and felt that he was still owed benefits for a period of 4 months and 14 days.  It was not clear how he calculated the claimed shortfall, but he did assert that it was "separate from the 10 months 17 days" he was claiming were still due (presumably in connection with the current appeal).  Now with the November 2014 receipt of his accounting, which is supplemented by detailed explanations in support of his claim that VA erroneously calculated his education entitlement throughout the years, the Board must return the file to the AOJ for further development.

As indicated in the July 2014 and November 2014 audits of the Veteran's education account, VA paid him benefits for the breaks between the eligible enrollment periods in school, and such benefits counted against his total 36 months of educational benefits to which VA says he was entitled under Chapter 30 and Chapter 33.  (Notably, the only regulatory authority cited in the SSOCs was 38 C.F.R. § 21.9650(a), pertaining to charges made against entitlement that amounts to one day for each day of the certified enrollment period.)  It appears from the Veteran's statements, particularly in June 2014, that the benefits he received during the breaks consisted solely of basic allowance for housing and did not include any payments for tuition, fees, and books (which he received when he was enrolled in classes and under instruction).  He seems to be alleging that those days when he was on break and not enrolled in classes should not be counted (or charged) against his education entitlement, as the audits show they were.  He figures that the recompense for VA's miscalculation of his entitlement by an aggregate of 4 months and 14 days was in excess of $18,000.  

The Board is returning this case for the AOJ to respond to the Veteran's allegations.  The AOJ is asked to address the issue of whether there were any accounting errors when determining the precise months and days of usage of the Veteran's education entitlement for each school term, to include the issue of whether there were any improper deductions of his entitlement usage during breaks between enrollment periods when he was not receiving academic instruction.  The Board regrets that this case must be delayed further, but is mindful that the Joint Motion for Remand, granted by the Court in February 2014, specifically noted that it was unclear how the Veteran's use of his benefits was calculated and if the calculations were accurate.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should prepare an addendum audit of the Veteran's account regarding the VA educational assistance benefits he received under both Chapter 30 and Chapter 33, to determine whether the calculations were accurate, particularly in light of the Veteran's recent allegations.  To that end, the AOJ should review the Veteran's statements and his accounting report, received in June 2014 and November 2014, and determine whether there were any improper deductions made to (or charged against) his entitlement usage during the breaks between enrollment periods (when he was not receiving academic instruction but was apparently receiving payments for the break, which amounted only to a basic allowance for housing, according to the Veteran).  

The addendum audit should be accompanied by an explanation that addresses the Veteran's allegations of improper deductions, and reflects whether there remains any entitlement to education assistance benefits after March 18, 2011.  (By his calculation, the Veteran claims he is due an additional 4 months and 14 days of educational entitlement after the Spring 2011 semester.)  The AOJ should indicate the nature of the payments made to the Veteran during the breaks between enrollment periods, and cite the pertinent legal authority for any charges made against his education entitlement during those breaks.  

2.  The AOJ should then readjudicate the Veteran's claim for additional VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  If the benefit sought remains denied, furnish the Veteran an appropriate SSOC, afford him opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

